Citation Nr: 1127938	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  06-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for cervical/lumbar spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 Regional Office (RO) in Cleveland, Ohio rating decision, which denied the claim on appeal.

The Veteran had a local hearing before an RO hearing officer in March 2006.  A transcript of that proceeding has been associated with the claims file.

The Veteran's claim was remanded by the Board in June 2009 and January 2011 for additional development.  The requested development having been completed, the matter is once again before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a cervical or lumbar spine disorder that is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A cervical or lumbar spine disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, the Department of Veteran's Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

VCAA letters dated in November 2004, March 2006, and January 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  

The March 2006 and January 2011 letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Board notes the Veteran's service treatment records were involved in a fire related incident.  As such, it is uncertain whether all service treatment records have been located.  Attempts to obtain this information from other sources were unsuccessful.  Any further attempts to obtain the Veteran's service treatment records would be futile.  No VA medical records are in the file, as the Veteran has not indicated treatment at a VA facility.  The Veteran has identified past treatment with multiple medical professionals for spine problems; however, the Veteran has stated that such records were destroyed and, therefore, are unavailable.  The Board notes that several private treatment providers have provided more recent medical treatment records.  The Veteran has not otherwise indicated any private records that he wanted VA to obtain or that he believed would be relevant to his claim.  Thus, the Board is not aware of the existence of additional relevant evidence in connection with the Veteran's claim, which VA has not sought. 

In addition, the Board remanded the claim in January 2011 in light of the Court's recent holding in Savage v. Shinseki, 24 Vet. App. 259 (2011) (holding that "when VA concludes that a private medical examination report is unclear or insufficient in some way, and it reasonably appears that a request for clarification, both as limited elsewhere in this opinion, could provide relevant information that is otherwise not in the record and cannot be obtained in some other way, the Board must either seek clarification from the private examiner or the claimant or clearly and adequately explain why such clarification is unreasonable.").  Specifically, the Board found that clarification of information contained in a February 2006 letter from a private chiropractor (discussed in greater detail below) was required prior to adjudication of the Veteran's claim.  In a January 2011 letter to the Veteran the RO/AMC requested additional evidence with respect to the February 2006 letter or authorization to directly seek the private treatment records.  The Veteran failed to provide any additional information or to provide the RO/AMC with authorization to seek the required information directly from the private chiropractor.  In this regard, the Board notes that the January 2011 letter was not completely clear with respect to the precise information required; however, given the Veteran's failure to respond in any manner and his previous statements regarding the unavailability of additional treatment records, the Board concludes that further development would serve no apparent useful purpose and would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  In this regard, the Board notes that the Veteran's case was remanded in June 2009 to afford him a VA examination.  To that end, the Veteran was afforded a VA examination in August 2009.  While the examination report described the Veteran's reported current symptoms and onset of his spine problems, the examiner concluded that it was less likely than not that the Veteran's current spine problems were the result of his military service.  Instead, the examiner stated that the current spine problems were more consistent with degenerative changes due to the Veteran's age and not as a result of a lifting injury in service.  The Board finds the August 2009 VA examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

The Board further concludes that in obtaining the June 2009 VA examination and requesting additional clarification regarding a February 2006 private physician's letter that the RO/AMC has complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  In the instant case, there is no presumed service connection because arthritis was not medically diagnosed within one year of discharge; indeed, it was not diagnosed until decades after service.    

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Regrettably, the Veteran's service treatment records were involved in a fire related incident.  As such, it is uncertain whether all service treatment records have been located.  Specifically, the Veteran claims that medical personnel diagnosed him as having hemorrhoids as a result of heavy lifting duties in service.  Such evidence is not of record.  Where "service medical records are presumed destroyed . . . the BVA's [Board's] obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran claims he injured his back loading bombs into B-24s and that he has experienced a continuity of spine problems from that time.  

In this case, the Board notes the potential absence of some of the Veteran's service treatment records, while acknowledging those of record do not include express reports of back or neck pain during service.  

After service, as noted above, the Veteran claims to have sought regular treatment with two (2) private physicians for his back problems, but acknowledges that any records of those visits have been destroyed.  The claims file includes treatment records beginning in April 1995 that indicate treatment for heart problems, but no complaints of or treatment for spinal problems.  Of specific note, an April 1999 record indicated that the Veteran had been in his normal state of good health until he began to experience dizziness, nausea, and shortness of breath while raking leaves.  At that time, the Veteran did not claim that raking leaves caused him any spinal problems or otherwise reported spinal problems.

The first documented treatment for back problems was in February 2006 with three (3) different private treatment providers.  In support of his claim, the Veteran submitted letters from these providers.  A February 2006 letter from a neurologist indicated that the Veteran had received treatment, including physical therapy, for his back in the neurologist's office.  A separate February 2006 letter from a private physical therapist indicated that the Veteran had been treated for back pain at the physical therapy clinic.  The letter stated that the Veteran had been experiencing long standing low back pain that he claimed began in World War II and had been periodically recurring since that time.  A third February 2006 letter from a private chiropractor stated that based on the Veteran's reported history, physical examination, and radiographic evidence that the Veteran "show[ed] injuries consistent with long-standing acute exacerbations that he incurred while performing his duties as a bomb loader and mechanic in the 8th Air Force, B-24 Division."  The chiropractor also noted that the exacerbations had been further aggravated by an auto accident.

The Veteran also submitted multiple statements from friends and family describing his regular complaints over many years of back pain that began during his military service.

A September 2008 treatment record indicated complaints of left low and mid-back pain, but without a formal diagnosis.  There was noted spasm on examination.  The Veteran was requested to follow-up in one (1) month.  In October 2008, the Veteran continued to complain of back pain, but there were no noted abnormalities on physical examination and no formal diagnosis made.  In January 2009, the Veteran complained of myalgias and joint pain, but there was no spinal abnormalities noted on physical examination.

The Veteran was afforded a VA examination for his spine in August 2009.  The examiner noted review of the claims file.  The Veteran reported constant pain in his lower back that limited his activities of daily living and affected his work.  The Veteran reported using a cane for ambulation.  The Veteran denied any history of flare-ups, as well as denying any acute episode of excruciating back pain in the previous 12 months.  The Veteran reported gradual onset of back pain during service with no history of any specific injury, but that he periodically sought medical treatment.  After service, he reported continuing back pain and denied any other injuries.  On examination, the Veteran had mild kyphosis and tilting of the spine to the right side.  The Veteran had normal lumbar lordosis of the low back with good muscle tone and no spasm, but with reported pain in the lumbar area.  Contemporaneous x-rays showed multilevel degenerative disc disease with sclerosis and narrowing, as well as mild scoliosis.  The examiner diagnosed chronic lumbar strain with multilevel degenerative disc disease and mild scoliosis.  As to etiology, the examiner opined that it was not at least as likely as not that the Veteran's current back condition was caused or aggravated by his military service.  The basis for the examiner's conclusion was that the Veteran was 85-years old and that his current condition was consistent with degenerative changes affecting his skeletal system due to his age.

The Board notes that there exists potentially conflicting evidence as to whether the Veteran's current spine disabilities were caused or aggravated by his military service.  In general, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the expert's knowledge and skill in analyzing the data, and the expert's medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

The Board finds that the greater weight of probative evidence is against finding the Veteran's current spine disabilities were caused or aggravated by his military service.  The Board acknowledges the February 2006 letters from the Veteran's treating neurologist and physical therapist; however, neither of these letters specifically links any current spine disability to any incident of the Veteran's military service.  Instead, these letters note treatment for back problems and the physical therapist's letter also states that the Veteran reported back pain from service.  As these treatment professionals did not diagnose a specific disability of the spine or opine as to a link between any current spine disability and the Veteran's military service, these letters cannot serve as a basis for granting service connection.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).

With respect to the February 2006 letter from the Veteran's chiropractor, the letter does conclude that there is some relationship between current injuries and the Veteran's "exacerbations" during service.  In that regard, the chiropractor fails to specifically indicate what current "injuries" of the Veteran are related to his in-service exacerbations.  As discussed above, the Board attempted to obtain clarification regarding the "injuries" mentioned, but the Veteran failed to respond.  As the chiropractor's letter does not attribute any specific lumbar or cervical disability to the Veteran's service, the letter may not serve as a basis for granting entitlement to service connection.  See, e.g., id.

By contrast, the August 2009 VA examination report was based on an interview with the Veteran, review of the claims file, and diagnostic testing.  Most significantly, the VA examiner also provided a detailed description as to the current nature of the Veteran's back disabilities and a thorough explanation as to why it was less likely than not that such disabilities were related to his military service.  Specifically, the examiner noted that the nature of the Veteran's current back disabilities were consistent with normal degenerative changes in the aging process of an 85 year old, rather than due to trauma.  

Based on the above, the Board finds that the February 2006 private treatment letters are of very limited probative value, and are substantially outweighed by the detailed conclusions of the VA examiner expressed in the August 2009 VA examination report.

The Board acknowledges the Veteran's assertions that he developed his current spine disabilities in-service and the multiple letters from friends and family confirming his complaints of back pain from service or otherwise attributed to some incident in service.  Certainly, the Veteran can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of pain, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, even when a veteran is asserting continuity of symptomatology after service, he or she is not necessarily competent to attribute a current disability to that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as a link between his current diagnoses of the lumbar spine and in-service incidents involving back pain, or any other incident of service.  The Board finds such diagnoses especially problematic given the evidence of multiple post-service motor vehicle accidents.  Thus, while the Veteran's assertions of continuity may be of some probative value, they are ultimately far outweighed by the conclusions of the VA health care specialist discussed above.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As the Board may not rely on its own unsubstantiated medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), it must rely on an informed medical opinion in order to adjudicate a claim.  In this case, while there is certainly probative evidence weighing both for and against the claim, the Board finds that the greater weight of the probative evidence is against.  While the Board is sympathetic to the Veteran's sincere belief that he incurred various spine disabilities as a result of his military service, the greater weight of competent medical evidence of record does not support this contention.  Therefore, service connection is not warranted.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

 
ORDER

Entitlement to service connection for cervical/lumbar spine disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


